Sheppard, Mullin, Richter & Hampton LLP
SheppardMulin 30 Rockefeller Plaza
New York, New York 10112-0015
212.653.8700 main
212.653.8701 fax
www.sheppardmullin.com

Sarah Elizabeth Aberg
212.634.3091 direct
212.655.1727 fax
saberg@sheppardmullin.com

July 13, 2021

VIA ECF

SO ORDERED

Honorable George B. Daniels

United States District Judge , ‘
Southern District of New York JUL 2 2021
500 Pearl Street

New York, NY 10007-1312

 

Re: United States v. Timothy Coleman
20 Crim. 57 (GBD

Dear Judge Daniels:

Defendant Timothy Coleman respectfully requests the Court grant his application to file a
redacted sentencing submission. The redacted information is the names of Timothy's
immediate family and one of his close friends. We make this request in light of Timothy's
concern for the safety of his family and avoiding unnecessary identification of these individuals
to other members of the 59 Brims or other criminal organizations.

Thank you for your consideration of this request.

Respectfully,

/s/ Sarah Elizabeth Aberg

Sarah Elizabeth Aberg
for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

 

 
